Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-12 are pending in the current application.
Claims 10-12 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 11/9/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345).
As to claim 1, Abarra discloses a sputtering apparatus comprising:
A first and second target that emit sputter particles (figure 13: targets 202 and 205);
A substrate support configured to support a substrate (figure 13: support 231);
A slit plate having a slit unit through which the sputter particles pass (figure 6: masking unit 142/143 [slit plate] through which target is sputtered);
The slit unit includes a target side, first slit, and substrate side second slit (figure 6: masking unit with target side mask 143/146 and substrate side mask 142/145);
The second slit has a first protrusion and second protrusion protruding towards a center of the second slit (figure 6: showing extension portions of masks extending inward towards center opening 113 - functionally ‘protrusions’ as they extend/protrude from end portion and actuators 142a/145a).

Abarra, while disclosing an embodiment with a ‘double’ masking unit containing protrusions in the substrate side mask which are ‘hidden’ from the target depending on actuator position (figure 6: showing upper/lower mask and target line of site), and an embodiment with a double target arrangement and a single masking system (figure 13), and discloses modification of this double target embodiment to obtain the advantages of the first embodiment (paragraph 112), does not explicitly disclose an embodiment with both the double mask [slit unit with first and second slits] and double targets.
	However, because Abarra explicitly discloses both separate embodiments and encourages ‘modification’ to obtain the advantages of one embodiment within the other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both have two targets and two masks, and thus two ‘protrusions’ (lower masking unit sections) that can be out of the line of sight of respective targets based upon actuator positioning (as seen in figure 6: where mask 145 is hidden and 146 is exposed to target 102, and similarly the reverse would be true when a second target is added as shown in the embodiment of figure 13) to obtain the benefits of each embodiment taught by Abarra.

	As to claim 2, Abarra discloses a substrate movement mechanism along a direction in which the targets are arranged, the targets inclined towards the slit unit (figure 13: showing target angle towards opening in mask [slit unit] and movement of substrate along direction arrow [above unrelated numeral 231a] by ‘cart’ 240).
	As to claim 3, Abarra discloses limitation of the deposition angle by the masks (figure 13: opening in mask 210/211 limiting angle of deposition; figure 6: showing ‘max/min’ limitation of dual masking unit).
	As to claim 4, Abarra discloses an embodiment where a different width between the protrusion, associated slit, and other slit is present and controllable (figure 12: variable width D1 and narrow protrusion width and wider ‘slit’ width in the mask plate).
	As to claim 5, Abarra discloses a first and second plate (figure 6).
	As to claim 7, Abarra discloses a first and second plate (as discussed above), but is silent as to using a single member for both opening/slit structures.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect or integrate these adjacent structures as making structures integral is generally within the purview of one of ordinary skill in the art to obtain rigidly secure structures (see MPEP 2144.04 (B)).
	As to claim 8, Abarra discloses the masking assembly comprises respective first and second plates spaced apart to form each of the first and second slits with (figure 4: showing first and second sets of plates to form masks).
	As to claim 9, Abarra discloses edges of each mask plate facing the opening intersecting the movement direction (figure 4: showing first and second sets of plates to form masks and opening with edges intersecting/perpendicular to y-axis; figure 5: movement of substrate along y-axis) and protrusions on the edges (embodiment of figure 12) with ‘shape’ of the plates defined by the edges (figure 6: showing line of view of target with respect to edges).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, while disclosing a dual-mask [slit plate] structure limiting the deposition angle, is silent as the specified relation between angles, widths, and plate distances.
	
Other relevant references
	Although not cited within the rejections under 35 USC 103 above, Mazzocco (US 2020/0013592) discloses knowledge in the art of a sputtering unit with target, movable substrate support, and chamber aperture with slidable shields combined to form a similarly ‘shadowing’ slit unit for controlling the angle of two deposition sources (figures 1 and 4).


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794